 REGIONAL CONSTRUCTION CORP. 313Regional Construction Corporation and Laborers™ Local Union No. 472, a/w Laborers™ Interna-tional Union of North America, AFLŒCIO.  Case 22ŒCAŒ21968 February 14, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On April 23, 1998, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Gen-eral Counsel, the Respondent, and the Charging Party filed exceptions and supporting briefs, and the Respon-dent and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  William E. Milks, Esq. and Jeffrey P. Gardner, Esq., for the General Counsel. Gerald L. Dorf, Esq. and Leslie P. Katenbach, Esq., for the Respondent.                                                                                                                      1 The judge found that the complaint is not barred by Sec. 10(b) of the Act, citing Embassy Suites Resort, 309 NLRB 1313 (1992).  In that case, the Board found that specific complaint allegations could be sup-ported by boilerplate language typed into the charge by a charging party.  The judge also noted that the D.C. Circuit Court of Appeals disagreed with the Board.   Embassy Suites Resort v. NLRB, 32 F.3d 588 (1994).  We find Embassy Suites Resort distinguishable.  This case involves more than boilerplate language.  Rather, the charge referred to the April 2, 1997 date on which the Respondent filed its motion for an amended order in state court.  Accordingly, the Charging Party supplied specificity as to the action which it was alleging to be unlawful.  More-over, the Respondent™s May 15, 1997 letter to the Board, in response to the Charging Party™s charge, reveals that the Respondent knew pre-cisely what the Charging Party had alleged in its charge.  The Respon-dent provided a history of the picketing dispute between it and the Charging Party and noted that the Charging Party was contending that the Respondent™s motion for an amended order curtailed the Charging Party™s right to picket.  Accordingly, the charge, as framed and under-stood, apprised the Region and Respondent of the conduct being al-leged as unlawful. 2 The judge found that the Respondent™s April 2 motion in the State court proceeding did not violate the Act.  We agree for the reasons cited by the judge.  However, we find it unnecessary to pass on the judge™s extended discussion, in fn. 7 of his decision, of Loehmann™s Plaza, 305 NLRB 663 (1991). The General Counsel does not allege that the Respondent™s motion became unlawful on June 27, the date on which the court dismissed the entire lawsuit. James R. Zazzalli and Edward H. O™Hare, Esq., for the Charg-ing Party. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge. This case was tried in Newark, New Jersey, on January 26, 1998. The charge in this case was filed by the Union on April 8 and the first amended charge was filed on October 15, 1997.  The complaint was issued on June 25, 1997, and amended at the hearing.  The issue here is a variant of the kind of issue de-scribed in Bill Johnson™s Restaurant v. NLRB 461 U.S. 731 (1983). On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the parties, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent (Regional), is a New York based contractor in the construction industry. Annually, it performs services valued in excess of $50,000 in States other than the State in which it is located.  I find that it is an employer engaged in interstate commerce within the meaning of Section 2(2), (6), and (7) of the Act.1  I also find that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.  II. ALLEGED UNFAIR LABOR PRACTICES Regional is a general contractor in the construction industry.  In the present case it was engaged in the construction of a 350,000-square-foot shopping center located in Pohatcong, New Jersey.  The site in question is located at the intersection of Routes 22 and 519. Local 472 began picketing at the construction site in Decem-ber 1996. Regional alleges that the Union engaged in conduct which blocked ingress and egress to construction site entrances and exits and also engaged in other tortious conduct at the site. On December 9, 1996, Regional filed a complaint against the Union in Superior Court of New Jersey.  On December 13, 1996, Judge Wilfred P. Diana issued a De-cision and Order stating inter alia;   1. That the Union blocked ingress and egress to prop-erty thereby causing a public nuisance on Routes 22 and 519;  and 2.  That the Union engaged in mass picketing.  3.  That the foregoing actions by the Union prevented plaintiffs from their right to ingress and egress and their ability to perform construction and related activities in ac-cordance with their contractual commitments.   Based on the these findings the court issued the following order:   1 In its brief, the Respondent contends that because the instant matter arose in the context of the Company performing road improvement work required by the State of New Jersey, it should be considered an instrumentality of a governmental agency and therefore not an em-ployer within the meaning of the Act.  This argument has no merit and is rejected. Management Training  Corp., 317 NLRB 1355 (1995). 333 NLRB No. 42  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314 1.  Defendants may picket 
at the Pohatcong Plaza con-
struction site which is located
 at the intersection of County 
Route 519 and State Highway 22, Township of Pohatcong, 
Warren County, New Jersey, only if they comply with the 
limitations and provisions of this Order;  
2. The Plaintiffs shall maintain five entrances and exit 
gateways to the property, as marked on the attached maps.  
The Plaintiff shall instruct its employees, material suppli-
ers, delivery persons, and subc
ontractors that they shall 
only utilize these gates.  The Plaintiff, its employees, ma-
terial suppliers, and delivery 
persons shall not use any en-
trance or exit gate which abuts the residential area to the 
south of the property;  
3. Defendant Local 472 shall be permitted a maximum 
of six pickets at each gateway.  The pickets shall be di-
rected to walk at a reasonable speed and at a reasonable 
distance, and shall not block ingress and egress to the 
aforementioned construction site. 
 Pickets shall yield to all 
traffic approaching and departing the construction site, and 
shall  readily form a pathway of appropriate size through 
the picket line in order to permit such traffic to pass freely 
and unhindered through the picket line;  
 (a) Pickets shall  be pr
ohibited from blocking the 
free flow of traffic on Route 22 and Route  519;  
(b) The pickets shall not affix any sign to Plain-
tiff™s property or place any object on Plaintiff™s prop-

erty, including but not limited to an inflatable rat;  
 4.  The Parties shall direct their members or employees 
and all other persons or entities acting in concert, combi-
nation or participation with them or on their behalf to obey 
this Order;  
5.  The Township of Pohatcong Police Department, the Sheriff of Warren County, the New Jersey State Police and 
any other local police department or law enforcement 
agency  having jurisdiction over the parties shall enforce 
this Order without further order from this court;  
6.  Defendant Local   472 has, on the record, waived its 
right to any hearing on the issuance of a preliminary in-
junction; and 
7.  The complaint in this case is dismissed as against 
Local 825.   
 Thereafter, on December 19, 1996, the Union filed an appli-
cation with the court seeking to hold Regional in contempt of 
the Order apparently based on it
s assertion that Regional was utilizing a gate at the site that was reserved for another em-
ployer. It seems  that a hearing on this contention was held on 
December 20, 1996, and the Union™s application was denied.  
On January 22, 1997, the court issued a supplemental order.  
This was the result of negotiations between counsel for the 
Union and the Employer and was 
on consent.  The order states 
inter alia:  
 1.  The pickets shall conduct
 themselves in a peaceful, 
orderly and non-violent manner at all times.  
2.  The pickets shall not th
row objects at vehicles or 
individuals, including but not limited to bottles, rocks, or 
ball bearings.  
3. The pickets shall not thro
w or place objects at or 
around the construction site including by not limited to 
metal prongs.  
4.  The pickets shall not bring any weapons to the con-
struction site.  The pickets shall not discharge or utilize 
any  weapons at the construction site.  
5.  The pickets shall not use obscene or vituperative 
language on the picket line.  
6. The  parties shall  direct their members or employ-
ees and all other persons or entitles acting in concert, 
combination or participation with them or on their behalf 
to obey this Suppl
ement Order.   With respect to the above, it is
 noted that the General Coun-
sel does not contend that the Respondent violated the Act by 
filing and pursing the lawsuit described above which, 
on the 
allegations contained therein
, was not preempted by the Na-
tional Labor Relations Act. Automobile Workers v. Russell
, 356 U.S. 634 (1958); and Youngdahl v. Rainfair
, 355 U.S. 131 
(1957).   Nor does he allege that there was anything improper 
or inappropriate in the orders th
at were entered by Judge Diana 
which were within the jurisdiction of that court under the 
State™s police powers. I also note that the orders issued by 
Judge  Diana were entered wit
hout there having been a full 
hearing on the underlying facts and I make no findings or con-

clusions with respect to any a
llegations or counterallegations 
made by each party in the underlying case.   
In negotiating the original and 
supplemental orders, it is ob-
vious that counsel for the Union and the Employer, were cogni-
zant of the Board™s reserve gate doctrine and its application to 
construction sites. See for example Building & Construction 
Trades Council (Markwell & Hartz,)
 155 NLRB 319 (1965), 
enfd. 387 F.2d 79 (5th Cir. 1967).  Thus, the orders not only 
dealt with the questions of alle
ged violence and blockages, but 
also set up a system of reserved gates which sought to accom-

modate the Union™s right to picket at or near the primary em-
ployer with whom it had a dispute and refrain from picketing at 
gates reserved for secondary employers.  Therefore, the negoti-
ated orders looked beyond the immediate alleged facts and 
sought to regulate the Union™s conduct so that it would be in conformance with the provisions of Section 8(b)(4)(B) of the 
National Labor Relations Act 
which defines and precludes 
secondary boycotts. In this sense, the parties went beyond the 
scope of the existing case and 
entered a prophylactic order to 
address a problem which was not really before the court.  Pur-
suant to these orders, the Employer set up five entrances to the 
construction site and the parties agreed as to which the Union 
would be picket and at which there would be no picketing.  
This is where the matter stood until April 2, 1997, when Re-
gional filed a motion with the court to amend the foregoing 
orders.  Commencing in April 1997, Regi
onal was required to begin 
to make certain road improve
ments to Routes 22 and 519.  
These road repairs apparently were a condition of obtaining 
permission to build the shopping center. Among other things, 
the work involved widening the roads and berms.  In any event, 
this was work that was to be done off the construction site and 
was to be done in stages over a limited period of time.  As the 
 REGIONAL CONSTRUCTION CORP. 315road work was going to require, at
 least temporarily, the closing 
of some of the existing construction site entrances, and the 
making of new entrances, Regional
™s counsel thought it prudent 
to go back to the court to get an amended order so that it would 
not be accused of invalidating th
e reserve gate system that had 
been set up by the prior orders.  
In early March 1997, Regional™s 
attorney, Gerald L. Dorf,  
sent a letter to Union Counsel James R. Zazzalli, which in-
formed him of the upcoming plans for road repair and notified 
union counsel of Regional™s inten
tion to seek a modification of 
the previous court orders.  Couns
el enclosed a copy of a pro-
posed order for review and comment.   
By letter dated March 10, 
1997, union counsel responded 
and set forth his opinion and objec
tions to various provisions of 
the proposed amended order.  Among other thi
ngs, Zazzalli stated;  
 I understand that the employer
 wishes to close the pre-
sent gates, as they may be 
temporarily dormant and/or ob-
solete, and that it intends to install new gates .  However, 

if any other gates are to be es
tablished, or, as I gather from your proposal, perhaps closed
 and re-established, Local 
472 has the right to picket those locations.  As currently 
drafted, the Amended Order ap
pears to impermissibly re-
strict or entirely prohibit appropriate picketing.  At the 

same time, it gives the employer carte blanche to enter and 
exit from any location on the property.  
Moreover, the Amended Or
der provides no mechanism 
for notice to Local 472 of changes in gate location and 
use.  As drafted, the Uni
on and employer would be en-
gaged in a continual game of musical chairsŠbut only the 
employer would know when the music would start or stop.  
Obviously, we cannot agree to that, and I strongly doubt 
the Court would enter such an Order.  
That said I believe this can 
be worked out.  In response 
to each paragraph of the proposed Amended Order I have 
set forth the following comme
nts and/or proposals.  
.  .  .  . 
I look forward to working this out with youŠand I be-
lieve that we will. Indeed to date, I think that we have 

been able to resolve these issues satisfactorily.   
But I must be clear.  the above comments and propos-
als seek to underscore one essential premise: if a location 
is being utilized for ingress or egress to the property, Local 
472 has the right to picket that site.  In that regard, I sim-
ply will not agree to any pr
ovision that  extinguishesŠor 
even diminishesŠthat fundamental right.   
Gerry, while we have joke
d about this, I am serious 
when I say that we are willing to try to resolve this, but 
only as a courtesy to you.  
Under other circumstances, and 
with most other attorneys, I would simply let the Court de-
cide it because, in these circumstances, the type of Order 
you seek will not be granted.  We will accommodate you. 
But we will not agree to conditions a court would not re-
quire.   On March 17, Regional™s atto
rney responded with a re-
drafted proposed amended order a
nd indicated that he would be 
available to discuss any objec
tions or counter-proposals made 
by the Union.  This letter stated inter alia;  
 The Amended Order has been re-drafted to address the 
concerns of Local 472 to the extent that they were reason-
able.  Paragraphs 1, 2, 4 and 7 now indicate that picketing 
is prohibited during the time of any temporary closure of 
the gates.  Those paragraphs al
so require  Plaintiffs to pro-
vide Local  472  with  24 hour advance notice of any clo-
sure or re-opening of gates.  
I also considered the proposed language which would 
require plaintiffs to instruct
ﬂ employees, material suppli-
ers, delivery persons and subc
ontractors that the closed 
gates should no longer be used,  I did not incorporate  that 

language into the Amended Order because Plaintiffs can-
not guarantee that every such party, particularly those who 
may be outside their direct control, will receive an instruc-
tion regarding the non-use of the gates.   
Finally, I added language to paragraph 8 which further 
defines and limits the off-site wo
rk which is the subject of 
that paragraph.   
Jim I believe that the Amended Order recognizes the 
rights of the plaintiffs as 
well as Local 472. It enables 
Plaintiffs to proceed with the construction project and, at 
the same time, gives Local 472 advance notice regarding 
the opening and closure of gates so that it can continue 
picketing activities.   
I will be in the office on Wednesday after 9:30 a.m. 
Please telephone me after you 
have reviewed this letter 
and the revised Amended Order 
so we can conclude this 
matter.  
 Apparently, no agreement was reached and on April 2, 1997, 
Regional filed a motion for an amended order.  The proposed 

order, at paragraph 8, contai
ned the following language which 
is what the General Counsel cont
ends is sufficiently offensive 
so as to make the mere seeking of this remedy a violation of 
Section 8(a)(1) of the Act.
2  When necessary to perform off-site work including but not 
limited to utility and sewer installations, improvements and 
connections; roadway and curb
ing construction and im-
provements; traffic signals; and landscaping, Plaintiffs and 
their contractors, subcontracto
rs, suppliers and agents may 
utilize entry and exit locations 
other than the gates which have 
been established by the Order dated December 13, 1996, the 
Supplemental Order dated January 22, 1997, and this 
Amended Order, Picketing shall not take place at such entry 
and exit locations.  
 In part, the General Counsel™s theo
ry is that this
 single aspect of the proposed amended order 
would modify the existing re-
serve gate arrangements to the extent that the Union would not 
be entitled to engage in lawf
ul primary picketing at certain 
entrances despite the plaintiff™s
 use of those entrances.   
                                                          
 2 To the extent that the Union contends that the Respondent violated 
the Act by any other action, such a contention is precluded as it is the 
General Counsel who determines what
 if any conduct is a violation of 
the Act. Kaumagraph Corp
.,  313 NLRB 82 (1994).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316The Union made an unsuccessful
 attempt to remove the mat-
ter to the Federal District Cour
t but the matter was remanded to 
the state court.  The motion for an amended order which had 
been filed on April 2, was argued before Judge Diana who is-
sued a decision dismissing the 
motion on June 27, 1997.  That was 2 days after the instant complaint was issued.  In showing 

an understanding of the labor law issues, Judge Diana held that 
inasmuch as the Employer wa
s not alleging any additional ac-
tions such as violence or blockages which would be within state 

court jurisdiction, the additiona
l remedies sought by the com-
pany were preempted by the National Labor Relations Act, as 
the remedy sought concerned rights and obligations defined and 
regulated by the NLRA.  The judge
 also concluded that in the 
absence of any new acts proscribed by state law, the original 
orders expired after 6 mont
hs under New Jersey™s Anti-
Injunction Act.  In short, Judge Diana concluded that the mo-

tion to amend the original orders had no merit.  He also noted 
that as of June 17, 1997, the Union had certified that the picket-
ing had been withdrawn and that it had no plans to resume 
picketing in the immediate future. (I am taking official notice of 
Judge Diana™s decision.)  
III. ANALYSIS A. The 10(b) Issue 
As noted above, the original charge, filed by the Union on 
April 8, 1997, simply used boilerp
late language to allege that 
Regional violated Section 8(a)(1) 
of the Act.  A complaint was 
issued based on this charge on June 25, 1997.  Thereafter, an 
amended charge was filed on Oc
tober 15, 1997, which set forth 
the facts which the Union alleged to be violative of the Act. 

This amended charge was filed 
more than 6 months after the 
alleged event occurred; to wit, 
the filing by the Employer, on 
April 2, 1997, of its motion to amend the order in the lawsuit it 
had  previously filed.  At the opening of the hearing, the Gen-
eral Counsel moved to amend the 
complaint to reflect that fact 
that an amended charge was filed.  
In NLRB v. Fant Milling Co
., 360 U.S. 301, 309 (l959), the 
court held that allegations in a complaint which are not specifi-
cally alleged in the charge are proper if the matters asserted in 
the complaint ﬁare related to those alleged in the charge and 
grow out of them while the proceeding is pending before the 
Board.ﬂ The requirement that a complaint allegation have some 
relationship to the allegations of
 the unfair labor practice charge 
is that the statute prohibits the Board from initiating complaints 
on its own.  In Embassy Suites Resort, 
309 NLRB 1313 (1992), a charge stated, in substance, that the Em
ployer within the last 6 months 
had discriminated against employees and had interfered with, 
restrained, and coerced employees in the exercise of their Sec-
tion 7 rights. A complaint was i
ssued and alleged that the Re-
spondent violated Section 8(a)(1) 
by (1) implying that the Un-
ion was preventing it from granting a wage increase; (2) creat-ing an impression of surveillance; (3) threatening to reduce 
employee amenities if the Union won an election; and (4) im-
pliedly promised a wage increase if
 the Union lost the election.  
The Board, with Member Stephens dissenting rejected the Re-
spondent™s argument that the complaint was barred by Section 
10(b) and held that the charge
, which was timely filed, was 
sufficient to support the allegations
 of the complaint.  The court 
in Embassy Suites Resort v. NLRB
, 32 F.3d 588 (D.C. Cir. 
1994), reversed the Board and relying on 
Fant Milling and G. W. Galloway Co. v. NLRB
, stated inter alia,  
 The Board was without authority to initiate an investi-gation and issue a complaint in this case based upon an un-
fair labor practice charge c
ontaining only a boilerplate al-
legation that the Employer violated Section 8(a)(1) and ut-
terly lacking in factual speci
ficity.  Our decision should 
not be thought to derogate from the Board™s authority to 

ﬁinclude allegations in the complaint that are not specifi-
cally asserted  in the charge.ﬂ . . . To allow the Board to is-

sue a complaint based upon a charge containing only a 
boilerplate Section 8(a)(1) allegation, however, unbounded 
by any specific facts, is ﬁtantamount to allowing the Board 

to enlarge its jurisdiction beyond that given it by Con-
gress.ﬂ   
 Under the D.C. Circuit™s view of the law, the charge in this 
case, although timely fi
led, did not state any facts and therefore 
was not a valid charge upon which a complaint could have been 

issued. The attempt to amend the charge by alleging specific 
facts took place more than 6 months after the alleged actions 
occurred. Accordingly, the am
endment would be outside the 
10(b) period and therefore could not cure the original invalid 

charge.  The consequence would be that the complaint, as either 
initially issued or as amended at the opening of the trial, is one 
that is based on an invalid charge and would be barred under 
the Act™s statute of limitations  
The court™s view is, however, not the Board™s view and I am 
bound to follow Board law until such time as the Board™s 
members change their minds or the Supreme Court tells them to 
change their minds.   Accordingly, based on the facts in this 
case, I conclude that the charge was timely filed and was 
amended so as to meet the 
Act™s 10(b) requirements.  
B.  The Bill Johnson Issue 
The complaint alleges that 
the Respondent by pursuing a 
lawsuit in state court in a particular way, has violated Section 
8(a)(1) of the National Labor Relations Act.  This is the kind of 
issue that raises difficult quest
ions regarding the relationship 
between agencies of the Federal Government and the rights of 
citizens to pursue legal claims in state courts.   
In the present case, the Employer filed a lawsuit in a New 
Jersey court seeking to enjoin the Union from engaging in al-
leged threats, violence and entr
ance blockages.  Such a lawsuit 
is clearly within the permissible jurisdiction of the state courts 
and is not preempted by the National Labor Relations Act not-
withstanding that such conduct ma
y also constitute violations 
of Section 8(b)(1)(A) of the Act.  Where these type of allega-
tions are made, the Board and the courts have concurrent juris-
diction.  
Construction Workers v.
 Laburnum Construction Corp., 347 U.S. 656 (1994).  
There was no full evidentiary hearing in the state lawsuit and 
the lawyers for the company and the Union negotiated and 
agreed to the entry of a consent order. This order was thereafter 
further modified by the consent of the parties.  The General 
 REGIONAL CONSTRUCTION CORP. 317Counsel does not contend, nor could he, that the original law-
suit was baseless or motivated by retaliatory considerations.  
Nevertheless, in negotiating the 
consent orders, the attorneys 
set out a remedy that went beyond what the New Jersey court 
might have issued if the plaintiff therein had been successful.  
Thus, in addition to enjoining violence and blockages, the par-
ties agreed to set up a group of entrances to the construction 
site and to reserve some for the exclusive use of the primary 
employer while reserving the re
mainder for secondary persons.  
In essence, what the parties did by mutual consent was to at-
tempt to resolve a problem that 
was not before the New Jersey court. What they did was to re
solve, ahead of time, secondary 
boycott issues which are matters within the exclusive jurisdic-
tion of the National Labor Relations Act, at least insofar as the 
availability of injunctive relief.
3  In so doing, the attorneys 
obviously were familiar with NLRB and court cases dealing 
with picketing at construction 
sites where numerous employers 
are situated and where reserve gates have been established. See 
for example 
Building & Construction Trades Council (Mark-
well & Hartz,)
, 155 NLRB 319, enfd. 387 F.2d 79 (5th Cir., 
1967), cert. denied 391 US 914 (1968).  I do not know whether 
Judge Diana was equally 
familiar with this 
aspect of the law, 
but I do not see why he would have declined to put his impri-

matur to an order which had been negotiated between two 
knowledgeable labor attorneys.  
What brought the Employer back to the New Jersey Court 
was a change of circumstances wherein work involving the 
public roads necessitated changes in the gates that had been 
reserved pursuant to the initial consent orders.  In that sense, 
the Employer was trying to modify the original consent orders 
so that it would not be accused of violating the reserved gates 
thereby enabling the Union to ignore the gates and picket at all 
entrances.   In so doing, the Respondent™s attorney was careful 
to notify the Union™s attorney of his intentions and to submit 
for review and comment, the amended order before he submit-
ted it to the court.  The Union™s attorney expressed consent to 
some aspects of the proposed order,
 rejected others
 (particularly 
par. 8), and suggested that he
 thought the parties could negoti-
ate the matter.  Respondent™s co
unsel made some modifications 
and indicated his willingness to talk
 further.  However, in the 
absence of agreement, Respondent™s counsel filed, on April 2, 
1997, a motion to amend the previous orders which contained 
the language of paragraph 8 wh
ich the General Counsel con-
tends is so offensive as to wa
rrant a finding that the Respondent committed a violation of the Act. .   
                                                          
 3 Sec. 8(b)(4)(i) and (ii)(B) of the National Labor Relations Act pro-
hibits a labor organization from engaging in secondary boycotts and 
Sec. 10(l) of the Act gives the Boar
d the exclusive authority to seek temporary injunctions in the Federa
l District Courts against a union 
where the Regional Director has reasonable cause to believe that such a 

violation has occurred.  In the event of a violation of the secondary 
boycott provisions of the Act, the Bo
ard is empowered to issue a cease 
and desist order which, if enforced by a circuit court, is tantamount to a 
permanent injunction.  While a privat
e party is preempted from suing to 
obtain injunctive relief for secondary boycotts against unions in labor 
disputes, Sec. 303 of the Act does permit a private party to sue for 
damages.  
I should note at the outset that I do not find that the motion 
to amend was filed with any retaliatory intent.  It seems to me 
that it was filed with the intention of meeting the exigencies of 
changed circumstances, and if
 the proposed amended order 
seemed to be asking for too much, there is no doubt in my mind 
that it was not filed in bad faith.  I also note that the motion 
did 
not seek to prevent all primary picketing 
at the construction site.  All it purports to do is to modify the reserved gates and to 
permit, in limited and temporar
y circumstances, the Respondent 
to use gates that otherwise would be reserved for others, with-
out being picketed at such gates.  While such a result, if granted 
by the State court, might have been inconsistent with the 
Board™s view of secondary boycotts in the context of common 
situs picketing where there are reserved gates, and probably 
would not be enforceable under the preemption doctrine, it is 
hard for me to say that such a result would be illegal.  More-
over, while it may be said that the motion was ultimately found 
by Judge Diana to be baseless 
(resulting in its dismissal) the 
evidence does not show that the motion was motivated by re-

taliatory intent.  
In Bill Johnson™s Restaurant v. NLRB,
 461 U.S. 731 (1983), 
a waitress, who believing that she had been fired because of her 
efforts to organize a union, engaged in picketing and leafleting 
along with three other employees
.  The employer™s manager 
confronted the pickets and vowed 
to ﬁget evenﬂ with them ﬁif 
its the last thing I do.ﬂ  Subse
quently, the restaurant filed in 
state court, a complaint against the four employees and alleged 
that they had engaged in mass picketing, had harassed custom-
ers, blocked entrances and that the leaflets contained false and 
defamatory statements.  While the lawsuit was still pending, the 
General Counsel issued a complaint alleging that the employer 
violated Section 8(a)(1) of the Act by filing and pursing the 

State court lawsuit. The administrative law judge concluded, 
based on Power Systems
, 239 NLRB 445, 449Œ450 (1978), that 
the employer committed an unfair labor practice by instituting a 

civil lawsuit for the  purpose of
 penalizing or discouraging its 
employees from filing charges with the Board or seeking access 
to the Board™s processes.  Before reaching this conclusion, the 
administrative law judge held a 4-day hearing where the par-
ties, in effect, fully litigated the State court claims.  As to the 
libel claim, the administrative la
w judge found that it was base-less because ﬁthe evidence establishe[d] the truthfulness of 
everything stated in the leaflet.ﬂ  With minor exception, the 
Board and the court of appeals agreed with the administrative 
law judge.   The Supreme Cour
t reversed those decisions.  
While noting that a suit filed against hourly wage employees 
who ﬁlack the backing of a union,ﬂ may provide a need for the 
NLRB to intervene and provide a remedy, the Supreme Court 
also noted that there are ﬁw
eighty countervail
ing considera-
tions,ﬂ as access to the courts is a First Amendment aspect of 
the right to petition the Government
 for redress of grievances.   
With respect to the libel allegations, the Court noting that an 
employer can recover damages in a tort action arising out a 
labor dispute if it can prove mali
ce and actual injury, stated that 
to allow the Board to enjoin the prosecution of a well-grounded 
state lawsuit, would mean that 
a State court plaintiff would be 
deprived of a remedy for actual injury, since the ﬁBoard can 

award no damages, impose no penalty, or give any other reliefﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318to the plaintiff.  The Court held 
that ﬁit is an enjoinable unfair 
labor practice to prosecute a baseless lawsuit with the intent of 
retaliating against an employee for the exercise of rights pro-
tected by Section 7 of the NLRA.  As the Court stated at 748: 
 To summarize, we hold that the Board may not halt the 
prosecution of a state-court lawsuit, regardless of the 
plaintiff™s motive, unless the suit, lacks a reasonable basis 
in fact or law.  Retaliatory 
motive and lack of reasonable 
basis are both essential prerequisites to the issuance of a 
cease-and-desist order against a state suit.  The Board™s 
reasonable basis inquiry must be structured in a manner 
that will preserve the state pl
aintiff™s right to have a state 
court jury or judge resolve genuine material factual or 
state-law legal disputes pertaining to the lawsuit.  There-
fore, if the Board is called upon to determine whether a 
suit is unlawful prior to the time that the state court ren-
ders final judgment, and if the 
state plaintiff can show that 
such genuine material factual or legal issues exist, the 
Board must await the results of the state-court adjudication 
with respects to the merits for the state suit.  If the state 
proceedings result in a judgment adverse to the plaintiff, 
the Board may then consider the matter further and, if it is 
found that the lawsuit was filed with retaliatory intent, the 
Board may find a violation and order appropriate relief. In 
short, then, although it is an 
unfair labor practice to prose-
cute an unmeritorious lawsuit 
for a retaliatory purpose, the 
offense is not enjoinable unless the suit lacks a reasonable 
basis.   
 Notwithstanding the above, the 
Supreme Court at footnote 5, 
made what it described as an 
exception to the above described 
rule. And it is footnote 5, whic
h is what the General Counsel 
relies on to support his theory of 
this case. The Court stated at 
737Œ738:  It should be kept in mind that what is involved here is 
an employer™s lawsuit that 
the federal law would not bar 

except for its allegedly retaliatory motivation.  We are not 
dealing with a suit that is claimed to be beyond the juris-
diction of the state courts because of federal-law preemp-
tion, or a suit that has an objective that is illegal under fed-
eral law. Petitioner concedes that the Board may enjoin 
these latter types of suits. Brief of Petitioner 12Œ13 ,20; 
Reply Brief for Petitioner 8.  Nor could it be successfully 
argued otherwise for we have upheld Board orders enjoin-
ing unions from prosecuting court suits for enforcement of 
fines that could not lawfully
 be imposed under the Act, 
Granite State Joint Board, Textile Workers Union
, 187 
NLRB 636, 637, enforcement denied, 446 F.2d 369, revd. 409 U.S. 213; Booster Lodge No. 405 185 NLRB 380, 385, enforced 459 F.2d 1143, affd.  412 U.S. 84, , and this 
Court has concluded that, at the Board™s  request, a Dis-
trict Court may enjoin enforcement of a state-court injunc-
tion ﬁwhere [the Board™s] federal power pre-empts the 
field.ﬂ  
NLRB v Nash-Finch Co
., 404 U.S. 138, 144.
4                                                           
                                                                                             
4 In 
NLRB v Nash-Finch
, supra, the Supreme Court held that the 
NLRB has implied authority to obtain a Federal court injunction to 
 With respect to footnote 5, the Court did not give much 
guidance as to the types of cases that would fall within this 
exception except for the cited cases which involved situations 
where a union went to court to enforce fines against members 
under circumstances where the fines themselves might have violated Section 8(b)(1)(A) of the Act.5 I think it fair to assume, 
however, that the Court did not 
intend the exceptions to swal-
low up the general rule.  
Since the Supreme Court™s opini
on, there have been a num-
ber of cases dealing with issues arising out of 
Bill Johnson™s situations.  Generalizing, it seems that the cases have fallen into 
four categories.   
There have been cases involving lawsuits where the holdings 
were based on the general test of 
Bill Johnson™s which requires 
that the lawsuit be baseless and motivated by retaliatory intent. 
Diamond Walnut Growers v. NLRB, 53 F.2d 1087 (9th Cir. 
1995) (specious libel suit against a striking union); 
Phoenix Newspapers, 294 NLRB 47, 48Œ50 (1989) (a suit against a 
union alleging libel and tortious
 interference with business 
relationships that was dismissed by the State court); 
Machinists 
Lodge 91 (United Technologies), 298 NLRB 325, 326 (1990), 
enfd, 934 F.2d 1288 (2d Cir. 1991) (dismissed lawsuit by union 
seeking to enjoin a member from attending union meetings and 
engaging in certain conduct at the union hall); 
NLRB v.
 Operat-ing Engineers Local 520, 
15 F.3d 677 (7th Cir. 1994) (though 
libel suit found to be without merit, court, as opposed to the 
Board, held evidence was not enough to show that lawsuit mo-
tivated by retaliatory reasons); 
Johns & Hardin v. NLRB,
 49 F.3d 237 (6th Cir. 1995) (court held employer who filed crimi-

nal trespass complaints agains
t union organizers who distrib-
uted union literature on driveway
 of property didn't violate the 
Act under 
Bill Johnson™s even though it violated the Act by 
preventing organizers from engaging in handbilling activity); 

and Summitville Tiles, Inc
., 300 NLRB 64, 66 (1990) (evidence 
of the employer™s antiunion animus supported the conclusion 

that a lawsuit was intended to retaliate).  
There is another category of cases where an employer, by 
means of a lawsuit, has directly sought to prevent employees 
from having access to the Board™s processes.  In such cases, it 
is typically alleged that a pers
on or persons have maliciously 
filed charges with the NLRB or ha
ve furnished false statements 
or affidavits to the agency.  Such lawsuits are almost always 
without merit and should be 
preempted by the Supremacy 
clause of the Constitution.  While such suits would typically be 

baseless and motivated by retaliatory considerations, their mere 
filing would reasonably be expected
 to have a chilling affect on 
the right of people to have access to the Board™s processes.
6  In 
 enjoin enforcement of a state cour
t injunction regulating peaceful pick-
eting by a union on preemption grounds.    
5 NLRB v. Textile Workers Local 1029
, 409 U.S. 213 (1972), in-
volved a case where the union violated Sec. 8(b)(1)(A) when it fined 
employees who resigned from the uni
on during a strike and returned to 
work. Booster Lodge 405, 
412 U.S. 84 (1973
), also involved the ques-
tion of union fines and Sec. 8(b)(1)(A). 
 6 Consider the time, expense and anxiety of defending even a frivo-
lous lawsuit that is ultimately dismi
ssed by a judge before a trial.  One 
must file an answer; file and res
pond to pretrial motions; answer inter-
 REGIONAL CONSTRUCTION CORP. 319other words, such a lawsuit is a direct attempt to prevent the 
Board from carrying out its statutory mandate and can be 
viewed as an attempt by a private party to nullify the Board™s 
jurisdiction insofar as it affects that party.  See for example 
LP Enterprises,
 314 NLRB 580 (1994), and 
Manno Electric, 321 
NLRB 278 (1996). 
Another category of cases whic
h do fit within the footnote 5 
exception, involve cases where 
the underlying acts constitute 
unfair labor practices and the lawsuit is simply an attempt to 

enforce the underlying act.  As no
ted above, the cases cited by 
the Supreme Court in footnote 5,
 involved situations where a 
union was alleged to have violat
ed Section 8(b)(1)(A) of the 
Act by fining employee/members 
and the lawsuits were simply 
the mechanism to enforce and collect the fines.  Along equiva-
lent lines are cases where a union is charged with violating 
Section 8(b)(4) and 8(e) of the Act when it seeks to enforce a 
contract provision that is itself
 illegal under the hot cargo pro-
visions of Section 8(e) of the Act. In such cases, as the underly-
ing contract is either facially illegal or would be illegal as en-
forced, a lawsuit or grievance seeking to enforce such an illegal 
contract provision would itself be
 illegal under the footnote 5 
exception of 
Bill Johnson™s.  In Elevator Constructors (Long 
Elevator), 289 NLRB 1095, (1988), the Board held that a Un-
ion violated Section 8(b)(4)(ii)(A) by filing a grievance that 
was predicated on a reading of the collective-bargaining 
agreement that, if successful, would have resulted in a de facto 
hot cargo clause.  That is, had the grievance been successful 
and had it been enforced by a court, the Order issued would 
have been one that was a violation of Section 8(e).  The Board 
stated:  
 Because we have concluded that the contract clause as con-
strued by the Respondent would violate Section 8(e), we may 
properly find the pursuit of the grievance coercive, notwith-
standing the Supreme Court™s decision in 
Bill Johnson
™s Res-
taurant v. NLRB
, 461 U.S. 731 (1983).  Although holding that 
the Board could not enjoin, as an unfair labor practice, the 
lawsuit at issue in that case, the Court expressly noted that it 
was not dealing with a ﬁsuit that has an objective that is illegal 
under federal law.ﬂ 461 U.S. at 737 fn. 5. See also 
Teamsters 
Local 705 v. NLRB (Emery Air Freight
), 820 F.2d 448 (D.C. 
Cir. 1987) (distinguishing betw
een having an unlawful motive 
in bringing a lawsuit and seeking to enforce an unlawful con-

tract provision).  
  Finally, there are cases involving an attempt by an employer, 
via a lawsuit, to prohibit peaceful
 picketing or solicitation.  The 
three cases discussing this type of situation are 
Loehmann™s Plaza, 305 NLRB 663, (1991), Riesbeck Food Markets
, 315 
NLRB 940, (1994) enfd. denied 91 F.3d 132 (4th Cir. 1996), 
and Be-Lo Stores, 318 NLRB 1, 12 (1995), enfd.  denied 126 
F.3d 268 (4th Cir. 1997).  
In Loehmann™s Plaza, the Board dealt with two related is-
sues.  The first was whether the Respondent™s demands that 
                                                                                            
 rogatories; produce documents; and gi
ve testimony under oath in pre-
trial depositions.  When one considers the scope of the pretrial ques-
tions that may be posed in a civil 
suit, one can see that being a defen-
dant in a civil action is no small matter.  
union representatives cease engaging in area standards picket-
ing and handbilling on private prope
rty in front of entrances of 
the target employer at a shopping
 mall, was a violation of Sec-
tion 8(a)(1).  In finding a violation, the Board applied the bal-ancing test of Jean Country, 291 NLRB 11 (1988), and con-
cluded that although the area standards picketing and handbill-
ing was not at the strong end of Section 7 rights, it was worthy 
of accommodation.  In that case, the Board found that the Un-
ion™s alternative means of co
mmunicating its message was not 
reasonable.   The second issue in 
Loehmann™s Plaza, was whether the Re-
spondent violated Section 8(a)(1) 
by filing a state court lawsuit 
seeking injunctive relief. The 
General Counsel contended that 
the filing of the lawsuit was an unfair labor practice because 
under footnote 5 of 
Bill Johnson™s, 
the lawsuit was a preempted 
case and therefore excluded from the general principles of 
Bill 
Johnson™s.  After discussing the Supreme Court™s decisions in 
Sears, Roebuck & Co. v. Carpenters
, 436 U.S. 180 (1978), and 
Longshoremen ILA v. Davis
, 476 U.S. 380 (1986) (both dealing 
with the issue of preemption and 
peaceful picketing), the Board 
concluded that unless and until
 the NLRB™s General Counsel issues a complaint alleging as an unfair labor practice, the filing 

of a lawsuit seeking a remedy ag
ainst peaceful pi
cketing, that 
lawsuit cannot be considered to be preempted within the mean-
ing of footnote 5 and therefore the complaint should be dis-
missed unless the General Counse
l can show that the lawsuit 
was baseless 
and motivated by retaliatory reasons. (That is, the 
complaint must be eval
uated under the general 
Bill Johnson™s standards and not the fn. 5 exceptions.)  On the other hand, the 

Board also concluded that once the General Counsel issues a 
complaint alleging that the lawsuit is an unfair labor practice, 
the Respondent will violate the Act by continuing to prosecute 
the lawsuit, because it is now on
 notice that the subject matter 
of the lawsuit is preempted.  The Board stated:  
 A different analysis is warra
nted with respect to the 
Respondent™s postcomplaint pur
suit of the state court law-
suit. The Respondent™s prosecution of the suit during that 
time period need not be evaluated under Bill Johnson™s because the suit was preempted and thus fell within the 
footnote 5 exception to the Court™s decision.  For the rea-
sons stated below, we find that there is a sound basis for 
applying a different rule to a preempted lawsuit alleged to 
violate Section 8(a)(1) of the Act.  
As this case illustrates, prior to preemption of state 
court jurisdiction under 
Garmon
 over conduct arguably 
subject to the Act, a respondent
 pursuing its state court ac-
tion seeking to enjoin trespassory union picketing has a 

right to protect, or at least have adjudicat
ed, its property 
rights.  However, once the General Counsel decides to ini-

tiate a formal adjudictatory proceeding, the Board™s juris-
diction is invoked and it becomes the exclusive forum for 
an adjudication of a respondent
™s property rights.  Because 
at that point the state court tribunal ﬁhas no power to adju-

dicate the [preempted] subject matter,ﬂ any attempt to con-
tinue the litigation necessarily amounts to pure harass-
ment, i.e., an effort to subject the defendant or defendants 
in the lawsuit to litigation costs and burdens before a tri-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320bunal that indisputably lacks 
jurisdiction over the matter at 
that time.  [F
ootnotes omitted.]7 [305 NLRB at 670Œ671.] 
 In Riesbeck Food Markets
, supra, the Board dealt with a 
situation very similar to that in 
Loehmann™s Plaza and which involved, inter alia
, allegations that the Respondent violated 
Section 8(a)(1) by (1) denying access to private property by 
union pickets and handbillers and (2) prosecuting a state law-
suit seeking to limit peaceful picketing and handbilling activity 
to public property. In that case, a Board majority concluded that 
where a lawsuit involves a matter which is preempted, the Re-
spondent ﬁhas an affirmative duty to take action to stay the state 
court proceedings following issuance of the Board complaint.ﬂ 
In Be-Lo Stores
, 318 NLRB 1, 12, the Board found, among 
other things, that the Respondent violated the Act by denying 
union nonemployee picketers access to private property in or-
der to engage in solicitation and also violated the Act by main-
taining its state trespass lawsuit after the General Counsel is-
sued a complaint alleging that the denial of access was unlaw-
ful.  Citing Loehmann™s Plaza, the Board found that the con-
tinuation of the lawsuit, after the complaint was issued. violated 

Section 8(a)(1) and ordered th
e Respondent to reimburse the Union for litigation expenses incurred in the state court pro-

ceeding.  On appeal, the court refused to enforce this aspect of 
the Board™s Order. 
Be-Lo Stores v. NLRB
, 126 F.3d 268.  In this 
regard, the court held that the Respondent did not violate Sec-

tion 8(a)(1) by denying access for solicitation and picketing and 
therefore the lawsuit seeking an injunction could not violate the 
Act.  
It seems to me that the issues in the present case are similar 
to those in Loehmann™s Plaza, Riesbeck Food Markets,
 and Be-
Lo Stores, and that the outcome of this case should be deter-
mined by the standard used in those cases.  That being the case, 
I conclude that the complain
t must be dismissed.   
In order to fit within the exception of footnote 5 of 
Bill John-son™s, the motion to amend the previous court orders has to 
have involved a matter which is either preempted or which if 
                                                          
                                                           
7 The Board™s decision in 
Loehmann™s Plaza
 presents to me what 
seems to be an anomaly.  For if one 
were to apply the rule literally, it 
means that there can be no unfair labor practice based solely on the 
filing of a lawsuit seeking a remedy for a union™s peaceful picketing, 
unless and until the General Counsel issues a complaint alleging that 
the lawsuit is a violation of the Act.  This is because it is only after the 
issuance of the unfair labor practic
e complaint that the Respondent 
would be put on official notice that 
the subject matter of the state law-
suit is preempted.  This means, in ef
fect, that if a complaint is issued 
which alleges the filing of a lawsuit 
to be an unfair labor practice, the 
Board may not find a violation of law 
except only as to conduct which 
occurs after the complaint is issued
.  That is, if the Respondent, after 
issuance of the complaint, takes no fu
rther steps to process the lawsuit 
and/or fails to withdraw the lawsu
it, the initial complaint must be dis-
missed.   Perhaps a better solution to this conundrum would be for the 
General Counsel, or the Regional Di
rector on his or her behalf, upon 
application of the defendant in such a lawsuit, to issue a formal letter 
notifying the parties that the subject matter of the lawsuit is preempted.  
And if the lawsuit is then pressed further, the Regional Director could 
issue a complaint and notice of heari
ng after the filing of an appropriate 
charge.   granted would commit the court to countenance and underlying 
act by the Respondent which w
ould be a violation of some federal law.  Under 
Loehmann™s Plaza, the only rationale for 
finding that the present case would fall within the footnote 5 
exception would be because the subject matter of the lawsuit 
was preempted.  And indeed it was, as so found by Judge 
Diana.   
Nevertheless, at the time that the unfair labor practice charge 
was filed, the Respondent had not been officially notified by 
any responsible official of th
e NLRB that its lawsuit was con-sidered to be preempted.  Under 
Loehmann™s Plaza
 and subse-quent cases,  such notification could only come about upon the 
issuance of a complaint which, in this case, occurred on June 
25, 1997.  And 2 days later, J
udge Diana dismissed the motion 
to amend and terminated the lawsuit  entirely.  Given the 2-day 

interval between the issuance of the complaint and the dis-
missal of the State court lawsui
t, the Respondent hardly had 
time or opportunity to continue to process its state court action 
or to withdraw it.  As there is no evidence in this case to indi-
cate that the Respondent has file
d an appeal of Judge Diana™s 
ruling or has sought to have the 
Judge reconsider his decision, the complaint in the instant matter must be dismissed under the 
holding of 
Loehmann
™s Plaza.  CONCLUSION OF LAW 
The Respondent has not violated the Act in any manner al-
leged in the compliant. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The complaint is dismissed. 
 8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses  